AUclTrN   11.   -rEXAU
PRICE   DANIEL
ATTORNEY GENERAL
                                    August 28, 1952


         Hon. Les Procter                  Opinion No, V-1514
         County Attorney
         Travis County                         Ret   LagaMy of txptndlng funds
         Austin, Texas                               of Travis County for the pur-
                                                     pose of widening and improv-
                                                     ing the Cn~gress Avenue Bridge
         Deat Mr. Procter:                           in Austin.

                   On behalf ‘of the County Commissioners       of Travis County
        yawhave requested our opinion on the following question:

                   “Is there any way in which Travis County may
              leg&y txptnd funds far the purpose of widening and
              improving the Congress Avenue Bridge ?*

                   Your able brief and your requesting letter reveal, the fol-
         lowing facts. The Congress Avenue Bridge, spanning the Colorado
         River in Austin, was conetructed by Travis County in 1908 and I909
         with the proceeds of a county bond issue authorized in 1908. Under
         the Bond Assumption Act of 1932 (Acts 42nd Leg., 3rd C.S. 1932.
         ch. 13, pi 15), the State assumed and retired $81,200.00 of the out-
         standing county bonds the proceeds of which had been used to build
         the bridge.

                  You report that representatives of the State Highway Com-
         mission, of Travis County, and of the City of Austin have conferred
         on the subject of widening and improving the bridge and that these
         three agensics agre,e that if such a project is to be undertaken, it
         will have to be on’the basis of their equal participation in the cost
         of the undertaking. You also report that Travis County does not
         propose to undertake any improvement of the bridge without the
         formal consent of the governing body of the City of Austin.

                   In connection with our study of your request, attention has
         been directed to Atiney     General’s Opin%on V-1115 (1950) in which
         we held that the Gemmissioners’ Court of Travis County was not
         authorized to issue bonds for the purpose of widening and improv-
         ing the Congress Avenue Bridge in Austin, That holding was based
         on the conclusions (1) that the Congress Avenue Bridge in Austin
         was a part of the designated State Wighw8y System and (2) that Ar-
         tdcle 66?4q,r4 poaPtively prohibits any further improvement of ‘any
 Hon. Les Procter.   page 2    (V-)514)



 part of the designated State Highway,System with the aid of or with
 any funds furnished by a county, except in the acquisition of rights-
 of-way. We believe those conclusions were correct, and the hold-
 ing of V-1115 (1950) is hereby reaffirmed, However, in that opinion
.we were dealing with a definite proposal on the part of the county
 to widen Congress Avenue Bridge while in your present question
 you have asked “if there is any way in which Travis County may
 legally expend funds* to widen the bridge.

           It appears that the Gongress Avenue Bridge is still a
*part of the designated State Hi.ghway System. As noted in V-1115
 (1950). the bridge must have been a.part of that designated system
 when the county bonds were assumed by the State. Otherwise, un-
 der Section 7(c) of the Bond Assumption Act, supra, the State was
 not authorized to assume those obligations. mer,,we          have dis-
 covered no change. in the classification of the bridge by order of
 the State I$ighway’Commissionat     any time since the bonds wereas-
 sumed. Cf. $?igh&ay, Ccmmisbion’ M&XI&S No. i67,Ol (September 26,
 1939); R&ord of’Highv@y Commission Minutes, Book-18, page 251.

          In reply to your specific question, it is ths opinion of this
office that’Travis County may legally expend funds for the purpose
of widening and improving the Congress Avenue Bridge if the State
Highway Commission changes the classification of the bridge so
that it ho longer constitutes a part of the designated State Highway
System.    If such a change in classification should take place, the
Congress Avenue Bridge would..necessarily become part of the
p&&a. roads of Tdavis Coudty(of the “County System of pllblic
F&ads”). Articles 6674q-2, 6:6740. .As~such, it would be subject
to the provision of Article 6674c-1 which states:

            “Any county or political subdivision of any county
      in this state, acting through its governing agency, may
     ,make, and the State Highway Commission, in its discre-
      tion, may accept, voluntary contributions of available
      funds from such county or polfti.cal subdivision, for ex-
      penditure by the State Highway Commission in the de-
      velopment of the public roads of such county, or polit-
      ical subdivision.”

           If;such a change in the classification of the Congress Avenue
 Bridge should be made by the Texas Highway Commission, and if
 the County Commissioners     of Travis County should offer, and the
 State Highway Commission should accept, a voluntary contribution
 of available funds from the Road and Bridge Fund of Travis County,
 the State Highway Commission may spend the funds contributed by
HQXL Les Procter,   page 3    (V-1514)



the County. together with State and City funds, for the purpose of
widening tb~ebridge. This assumes that the bridge forms a part
of a connecting link between duly established county roads pass-
ing through the city, and that the improvements will be undertaken
with the consent of the city, City of Breckenridge v. Stephens
Coutrtv, l20 Tex. 318, 40 S.W. 43 (1931). Hughes v. County Commis-
sioners of Harris County, 35 S.W.2d 8i8 (Tex. Civ. App. 19.31); Att’y
Gen.Op, V-261 1947 .


                             SUMMARY

         Under Article 6674c-1, V.C.S., Travis County
    may contribute funds to the Texas Highway Commis-
    sion to be used by the Commission along with State
    and City funds for the purpose of widening Congress
    Avenue Bridge if the Highway Commission reclassi-
    fies and removes the bridge from the designated State
    Highway System.

                                           Very truly yours,

                                           PRICE DANIEL
APPROVED:                                  Attorney General

E. Jacobson
Reviewing Assistant
                                           By ff&&+?z.P&W
Charles D. Mathews                           PhiUp Robinson
First Assistant                              Assistant




PR:b